Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.333 Page 1 of 33



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN

GREENBUSH BREWING CO., a Michigan
Corporation, MICHIGAN CIDER                         Case No. 1:19-cv-536
ASSOCIATION, a Michigan Nonprofit
Corporation, FARMHAUS CIDER CO., a                  HON. PAUL L. MALONEY
Michigan Corporation and VANDER MILL,
LLC, a Michigan Limited Liability Company,          ORAL ARGUMENT
                                                    REQUESTED
            Plaintiffs,

v

MICHIGAN LIQUOR CONTROL
COMMISSION, ANDREW J. DELONEY,
Chairman, in his official capacity; KURT COX,
Grand Rapids District Supervisor, in his
official capacity and JON REEDER, a Regulation
Agent and Investigator, in his official capacity,

            Defendants.
________________________________________________/

      DEFENDANTS MICHIGAN LIQUOR CONTROL COMMISSION,
         ANDREW DELONEY, KURT COX AND JON REEDER’S
           BRIEF IN SUPPORT OF MOTION TO DISMISS

                          ORAL ARGUMENT REQUESTED

                                             Dana Nessel
                                             Attorney General

                                             Adam M. Leyton (P80646)
                                             Jason A. Geissler (P69322)
                                             Felepe H. Hall (P59533)
                                             Assistant Attorneys General
                                             Attorneys for Defendants
                                             Alcohol & Gambling Enforcement Div.
                                             525 W. Ottawa St., 1st floor
                                             Lansing, MI 48933
                                             (517) 241-0210
                                             LeytonA1@michigan.gov
Dated: August 1, 2019
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.334 Page 2 of 33



            CONCISE STATEMENT OF ISSUES PRESENTED

     1.    The Eleventh Amendment provides immunity to state agencies sued in
           federal court and provides immunity to state employees sued in their
           official capacities in federal court for all claims seeking monetary
           relief. Plaintiffs sued the Liquor Control Commission, an agency of the
           State of Michigan, and Commission employees Deloney, Cox and
           Reeder in their official capacities in federal court. Is the Commission
           entitled to Eleventh Amendment immunity on all claims and are the
           Commission employees sued in their official capacities entitled to
           Eleventh Amendment immunity on all claims seeking monetary relief?

     2.    A federal preemption claim fails if Plaintiffs cannot show clear and
           manifest Congressional intent to preempt a state law falling within
           that state’s police powers. The Commission’s authority to license and
           set guidelines for entities distributing, transporting, or selling alcohol
           within its borders fall within those police powers. Plaintiffs have not
           identified any federal statute expressing or implying Congressional
           intent to preempt Michigan’s ability to regulate alcohol in this regard.
           Have Plaintiffs’ failed to state a claim for federal preemption?

     3.    A statute is not void for vagueness if it is capable of being understood
           by persons of ordinary intelligence and provides standards by which to
           enforce its language. The Michigan Liquor Control Code’s provisions
           regarding manufacturing wine clearly define the requirements by
           which small wine makers must operate and provide clear criteria by
           which to enforce those requirements. Have Plaintiffs failed to state a
           void for vagueness claim?

     4.    Warrantless searches do not violate the Fourth Amendment in the
           context of closely regulated industries if the search passes the Supreme
           Court’s test in New York v. Burger. Michigan’s alcoholic liquor
           industry is a closely regulated industry and the administrative
           inspection conducted in this case is authorized by the Michigan Liquor
           Control Code and meets the requirements articulated in Burger. Have
           Plaintiffs failed to state a Fourth Amendment violation claim?

     5.    Younger abstention applies when a state agency has initiated
           administrative proceedings based on the facts alleged in a federal
           complaint, important state interests are furthered by those
           proceedings, and the administrative process allows for an opportunity
           to litigate constitutional claims at issue. Relatedly, requiring
           exhaustion of administrative remedies allows an agency the first


                                         i
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.335 Page 3 of 33



           opportunity to hear the facts, analyze the statutes it enforces in light of
           those facts, and apply its expertise over subject matter that is also
           pending before a federal court. The Commission has initiated
           disciplinary proceedings against Greenbush based on the facts alleged
           in this case, those proceedings further the state’s interest in regulating
           the manufacture and sale of alcohol, and Plaintiffs have the ability to
           litigate their constitutional claims through Michigan’s agency appeal
           provisions. Should Greenbush’s claims be dismissed pursuant to
           Younger abstention and failure to exhaust administrative remedies?




                                        ii
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.336 Page 4 of 33



             CONTROLLING OR MOST APPROPRIATE AUTHORITY

Authority:

Cases

Belle Maer Harbor v. Charter Twp. of Harrison, 170 F.3d 553 (6th Cir. 1999)

Cipollone v. Liggett Group, Inc., 505 U.S. 504 (1992)

Colonnade Catering Corp. v. United States, 397 U.S. 72 (1970)

Edelman v. Jordan, 415 U.S. 651 (1974)

Ex parte Young, 209 U.S. 123 (1908)

Gade v. Nat’l Solid Waste Mgmt. Ass’n, 505 U.S. 88 (1992)

Hamilton v. Lokuta, 803 F. Supp. 82 (E.D. Mich. 1992)

McKart v. United States, 395 U.S. 185 (1969)

Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996)

New York v. Burger, 482 U.S. 691 (1987)

People v. Thomas, 201 Mich. App. 111, 505 N.W.2d 873 (Mich. Ct. App. 1993)

Platt v. Bd. of Comm’rs on Grievances and Discipline of the Ohio Supreme Court,
894 F.3d 235 (2018)

Smith v. Sundmacher, 2006 WL 3091968 (W.D. Mich. Oct. 30, 2006)

Tenn. Wine & Spirits Retailers Ass’n v. Thomas, 139 S. Ct. 2449 (2019)

Virginia Uranium, Inc v. Warren, 139 S. Ct. 1894 (2019)

Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989)

Younger v. Harris, 401 U.S. 37 (1971)

Statutes

Mich. Comp Laws § 436.1109(1)



                                          iii
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.337 Page 5 of 33




Mich. Comp. Laws § 436.1111(12)

Mich. Comp. Laws § 436.1201(2)

Mich. Comp. Laws § 436.1204a(2)-(3)

Mich. Const. 1963, art. IV, § 40

U.S. Const. amend. XXI

Rules

Fed. R. Civ. P. 12(b)(6)




                                      iv
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.338 Page 6 of 33



                                 INTRODUCTION

      From a high view, this case concerns what it means to “manufacture” wine

under Michigan law and, as a result, enjoy the benefits that Michigan law confers

on those who hold wine-manufacturing licenses. Plaintiff Greenbush holds a “small

wine maker” license issued by the Liquor Control Commission, (Pls’ Compl. ¶ 45),

which entitles it to manufacture and sell wine, such as to consumers who drink it in

an approved tasting room at the small wine maker’s licensed premises. See Mich.

Comp. Laws § 436.1537(1)(o).


      Plaintiffs here—Greenbush Brewing Co., Farmhaus Cider Co., Vander Mill,

LLC and the Michigan Cider Association (MCA)—primarily challenge the statutes

defining “manufactur[ing]” wine, Mich. Comp. Laws § 436.1109(1), and stating the

conditions under which small wine makers may receive wine from another

manufacturer and subsequently sell that wine, Mich. Comp. Laws

§ 436.1204a(2)(a)-(3).1 Plaintiffs assert that federal laws preempt these state laws

and that these provisions are unconstitutionally vague. Greenbush and Vander

Mill also assert that Defendants violated their Fourth Amendment rights by seizing

certain items during a June 19, 2019 visit by Commission investigators to

Greenbush’s premises.




1For purposes of the Michigan Liquor Control Code, cider is classified as a type of
wine pursuant to Mich. Comp. Laws § 436.1113a(9). Commission licensed
manufacturers of cider must therefore comply with the manufacturing
requirements for wine.


                                          1
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.339 Page 7 of 33



      Each claim fails as a matter of law. First, Eleventh Amendment immunity

bars all claims against the Commission and all claims seeking monetary relief

against the named Commission employees, sued in their official capacities. Second,

Plaintiffs’ preemption claim fails because they cannot overcome the strong

presumption against federal preemption applicable here. See Cipollone v. Liggett

Group, Inc., 505 U.S. 504, 505, 516 (1992). The federal laws Plaintiffs cite do not

show any Congressional intent to preempt the definition of “manufacture” in Mich.

Comp. Laws § 436.1109(1) or the conditions on manufacturers acquiring and selling

wine received from other manufacturers in Mich. Comp. Laws § 436.1204a. The

cited federal laws are tax laws, not alcohol production and sale laws.


      Third, Plaintiffs cannot show that these Michigan statutes are void for

vagueness. They cannot show that persons of ordinary intelligence cannot

understand these statutes or that the language invites arbitrary enforcement.

Statutes are not rendered void by not defining all terms they contain or by

containing “flexibility and reasonable breadth, rather than meticulous specificity.”

Platt v. Bd. of Comm’rs on Grievances and Discipline of the Ohio Supreme Court,

894 F.3d 235 (2018) (quotations omitted).


      Fourth, the Liquor Control Commission’s June 19, 2019 search and seizure

alleged in the Complaint falls within the “closely regulated industry” exception to

the Fourth Amendment warrant requirement that applies to businesses engaged in

the manufacture and sale of alcoholic beverages. See Colonnade Catering Corp. v.




                                            2
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.340 Page 8 of 33



United States, 397 U.S. 72 (1970). Further, open inspection is well understood in

the industry as a condition of licensing.


      Finally, the Court may dismiss Plaintiff Greenbush’s claims pursuant to the

doctrines of Younger abstention and failure to exhaust administrative remedies.

Any factual disputes raised in the Complaint related to the Commission’s June 19,

2019 inspection at Greenbush should be resolved through the state administrative

hearing process.




                                            3
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.341 Page 9 of 33



                              STATEMENT OF FACTS

Statutory Background


      Section 2 of the Twenty-First Amendment gives the States broad authority

over “[t]he transportation or importation [of intoxicating liquors] into any State,

Territory, or possession of the United States for delivery or use therein. . . .” U.S.

Const. amend. XXI. The State of Michigan implements that authority through a

constitutional provision permitting the Michigan Legislature to establish the

Commission to exercise complete control of the alcoholic beverage traffic in this

state, subject to statutory limitations. Mich. Const. 1963, art. IV, § 40. The

Legislature established the Commission to fulfill that role. Mich. Comp. Laws

§ 436.1201(2). Ultimately, the Legislature enacted what is known as “the Michigan

Liquor Control Code of 1998.” Mich. Comp. Laws § 436.1101.


      Relevant to this case, the Code permits the Commission to issue “wine

maker” licenses. A “wine maker” is “any person licensed by the [C]ommission to

manufacture wine and to sell that wine to a wholesaler, to a consumer by direct

shipment, at retail on the licensed winery premises, . . . and as provided for in

section 537.” Mich. Comp. Laws § 436.1113(10) (emphasis added). A “small wine

maker” is “a wine maker manufacturing in this state not more than 50,000 gallons

of wine in 1 calendar year.” Mich. Comp. Laws § 436.1111(12) (emphasis added).


      As amended in 2018, “manufacture” means “to distill, rectify, ferment, brew,

make, produce, filter, mix, concoct, process, or blend an alcoholic liquor or to



                                           1
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.342 Page 10 of 33



complete a portion of 1 or more of these activities.” Mich. Comp. Laws

§ 436.1109(1). Continuing, the definition of “manufacture” distinguishes between

activities that do and do not constitute manufacturing. For instance, the definition

provides that “[m]anufacture does not include bottling or the mixing or other

preparation of drinks for serving by those persons authorized under this act to serve

alcoholic liquor for consumption on the licensed premises. In addition, manufacture

does not include attaching a label to a shiner.”2 Id.


        A small wine maker licensee, such as Greenbush, is subject to regulations

and conditions of licensure prescribed in the Code. One such regulation is found in

Mich. Comp. Laws § 436.1204a(1)-(2), which provides generally that a

manufacturer, such as “small wine maker,” may not receive wine from another

manufacturer unless an exception applies. The exception authorizing a small wine

maker to receive wine from another manufacturer is met when:

        (i) The selling or transferring manufacturer is a wine maker, small
        wine maker, or out-of-state entity that is the substantial equivalent of
        a wine maker or small wine maker and is selling or transferring the
        wine to a wine maker, small wine maker, or out-of-state entity that is
        the substantial equivalent of a wine maker or small wine maker.

        (ii) The purchasing or receiving wine maker or small wine maker
        manufactures wine at its licensed premises or the purchasing or
        receiving small wine maker bottles wine at its licensed premises.




2   “Shiner” is defined in Mich. Comp. Laws § 436.1111(10).


                                            2
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.343 Page 11 of 33



Mich. Comp. Laws § 436.1204a(2)(a)(i), (ii) (emphasis added). Moreover, the Code

prohibits a small wine maker from selling the wine it has received from another

manufacturer unless it complies with at least one of the following conditions:

      (a) The purchasing or receiving manufacturer modifies the purchased
      or received alcoholic liquor by performing a portion of the
      manufacturing process as described in section 109(1).

      (b) The purchasing or receiving small wine maker bottles the
      purchased or received wine.

      (c) The purchasing or receiving wine maker or small wine maker is
      selling a shiner on which the wine maker or small wine maker has
      placed a label under section 111(10).

Mich. Comp. Laws § 436.1204a(3)(a)–(c).


      Federal law also contains requirements concerning wine. Relevant to

Plaintiffs’ Complaint, the federal Internal Revenue Code (IRC), 26 U.S.C. ch. 51,

regulates federal excise tax collection related to the production and importation of

wine. For example, 26 U.S.C. § 5041 imposes a federal excise tax on all bonded

wine produced in the United States, and such tax is determined at the time the

wine is removed for consumption or sale. When used with respect to wine, “bonded”

or “in bond” refers to wine possessed under bond to secure the payment of the taxes

imposed by Chapter 51. 26 U.S.C. § 5351. The primary purpose of bonds of this

character is to indemnify the federal government against possible evasion of the

tax. 27 C.F.R. § 24.146. Within these federal tax laws, 26 U.S.C. § 5362 permits a

“bonded premises” to remove and transfer un-taxpaid, bonded wine to another

“bonded premises” subject to the regulations proscribed by the Secretary of the

Treasury. Bonded premises is defined as a “bonded wine cellar or the bonded


                                          3
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.344 Page 12 of 33



premises of a distilled spirits plant.” 26 U.S.C. § 5362(b)(5); see also 26 U.S.C.

§ 5351 (defining “bonded wine cellar.”)


      The federal excise tax provisions of the IRC related to bonded wine transfers

are administered by the Alcohol and Tobacco Tax and Trade Bureau (TTB).

Because alcohol is a highly regulated industry at both the state and federal levels,

the TTB’s website provides:


      In the United States, each state has the authority to regulate the
      production, sale, and distribution of alcohol within its borders. This
      means state and local jurisdictions may have their own requirements
      in addition to federal requirements. State laws and regulations vary
      widely from state to state, and may be more restrictive than federal
      regulations.

      You must meet all state and local requirements in any state
      where you plan to do business (unless Federal law preempts the
      state law). If you plan to do business in a state, you must contact its
      appropriate authorities for more information about the state and local
      requirements.

TTB.gov, Alcohol Beverage Authorities in United States, Canada, and Puerto Rico,

https://www.ttb.gov/wine/state-ABC.shtml (last visited August 1, 2019).


The Complaint


      Plaintiffs allege that on June 19, 2019, Commission investigators performed

a regulatory inspection at Greenbush. (Pls’ Compl. ¶ 51.) During that inspection,

the investigators allegedly informed Greenbush that its wine manufacturing and

wine sales practices violated the Michigan Liquor Control Code, specifically, Mich.

Comp. Laws § 436.1204a(2)(a)(ii) and Mich. Comp. Laws § 436.1204a(3)(a). (Pls’



                                           4
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.345 Page 13 of 33



Compl. ¶ 58.) Greenbush claims it informed the investigators that it manufactured

wine consistent with the definition of “manufacture” in Mich. Comp. Laws

§ 436.1109(1). (Pls’ Compl. ¶ 52.) Moreover, because it allegedly engaged in

“bonded transfers of wine[,]” Greenbush avers its practices complied with Mich.

Comp. Laws § 436.1204a(2)(a)(ii) and Mich. Comp. Laws § 436.1204a(3)(a). (Pls’

Compl. ¶ 54.)

      Plaintiffs further aver that Commission investigators disregarded

Greenbush’s assertions of wine manufacturing and legal wine sales and impounded

all of Greenbush’s wine inventory because of the perceived violations. (Pls’ Compl.

¶ 58.) Plaintiffs claim that part of the wine impounded by the investigators

included wine held in kegs owned by Vander Mill. (Pls’ Compl. ¶ 116.) Plaintiffs do

not allege any involvement by MCA or Farmhaus during the June 19, 2019

inspection.3

      The Complaint asserts three claims against the Commission and Commission

employees Andrew Deloney, Kurt Cox and Jon Reeder in their official capacities.

First, in Count I, Plaintiffs claim that Mich. Comp. Laws § 436.1109(1) and Mich.

Comp. Laws § 436.1204a are preempted “as a matter of law[.]” (Pls’ Compl. ¶¶ 92,

94.) The asserted bases for Plaintiffs’ federal preemption claim are 26 U.S.C.




3
 After their June 19, 2019 inspection, the investigators drafted a violation report
regarding the practices at Greenbush. (Comm’n Violation Report, Ex. 1 (without
attachments).) An administrative complaint has been filed against Greenbush
pursuant to that report and is pending disposition. (Comm’n Admin. Compl., Ex. 2.)




                                          5
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.346 Page 14 of 33



§ 5362, 27 C.F.R. § 24.309 and 27 C.F.R. Part 24. (Pls’ Compl. ¶ 92.) Related to

this claim, Plaintiffs allege that because Commission administrative rule 436.1708

requires wine manufacturers to meet the manufacturing requirements in 27 C.F.R.

Part 24, “the Michigan Liquor Control Code was amended to cede regulation and

enforcement of the manufacture and labeling of alcohol, including wine, to the

federal government.” (Pls’ Compl. ¶ 18, emphasis added.) Not only did the

Commission’s administrative rules not “cede” such regulation to the federal

government, Plaintiffs’ Complaint erroneously characterizes the Commission’s

administrative rule as a provision of “the Michigan Liquor Control Code.” In

actuality, the Michigan Liquor Control Code is the body of liquor laws enacted by

the Michigan Legislature. See Mich. Comp. Laws § 436.1101.


      Second, in Count II, Plaintiffs claim that the definition of manufacture in

Mich. Comp. Laws § 436.1109(1), and the provisions governing transfers of wine

between manufacturers and sales of that wine in Mich. Comp. Laws

§ 436.1204a(2)(a)(ii), and Mich. Comp. Laws § 436.1204a(3) are void for vagueness.

(Pls’ Compl. ¶¶ 96-110.) Because Mich. Comp. Laws § 436.1109(1)’s definition of

“manufacture” does not define each term in that definition, Plaintiffs claim the

statute is unconstitutionally vague and “subject to arbitrary application[.]” (Pls’

Compl. ¶ 98.) Likewise, Plaintiffs aver that Mich. Comp. Laws § 436.1204a(2)(a)(ii)

should be invalidated because “the statute does not define what volume of wine

complies with the requirement to ‘manufacture wine at its licensed premises’ which

has led to arbitrary interpretations of this requirement.” (Pls’ Compl. ¶ 100.)



                                           6
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.347 Page 15 of 33



Plaintiffs last vagueness challenge posits that Mich. Comp. Laws § 436.1204a(3)(a)

is unconstitutional because the phrase “manufacturing process” used in the statute

is “vague and subject to differing interpretations[.]” (Pls’ Compl. ¶ 105.)


       Finally, Plaintiffs Greenbush and Vander Mill claim that Commission

investigators violated the Fourth Amendment by impounding Greenbush’s wine and

Vander Mill’s kegs pursuant to its inspection on June 19, 2019. (Pls’ Compl.

¶¶ 111-134.) Greenbush and Vander Mill maintain that the investigators were

required to obtain a search warrant before seizing the wine and kegs pursuant to

Mich. Comp. Laws § 436.1235. (Pls’ Compl. ¶ 112.)


       Plaintiffs request declaratory, injunctive, and monetary relief for each of

these claims. Pls’ Compl. ¶¶ 95, 110, 134.


                              STANDARD OF REVIEW


       As provided by Federal Rule of Civil Procedure 12(b)(6), dismissal is

appropriate where a plaintiff fails to state a claim upon which relief can be granted.

A motion to dismiss pursuant to Rule 12(b)(6) tests a complaint’s legal sufficiency.

See In re NM Holdings Co., LLC, 622 F.3d 613, 618 (6th Cir. 2010). To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). This requires more than bare assertions of legal conclusions; a

plaintiff must provide the “grounds” of his or her “entitlement to relief.” League of

United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007). Although


                                            7
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.348 Page 16 of 33



the Court must accept the complaint’s factual allegations as true, the Court does

not have to accept the complaint’s legal conclusions as true. See Iqbal, 556 U.S. at

678.


                                      ARGUMENT

       Regardless of the factual allegations in the Complaint, all of Plaintiffs’ claims

fail as a matter of law.


I.     Plaintiffs’ suit against the Commission is barred by Eleventh
       Amendment immunity, as are monetary damages sought against
       Commission employees in their official capacities.

       Plaintiffs’ Complaint seeks damages against the Commission and

Commission employees in their official capacities. Notably, no specific statute, such

as 42 U.S.C. § 1983, is cited for authorizing monetary relief, so it is unclear how

Plaintiffs could be entitled to it.

       But this is of no consequence, because a state agency is protected from suit in

federal court by the Eleventh Amendment. See Quern v. Jordan, 440 U.S. 332, 341

(1979). Eleventh Amendment immunity extends to suits brought against a state by

its citizens and applies to state agencies and state officials sued in their official

capacities, see Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989); see also

Kanuszewski v. Mich. Dep’t of Health & Human Servs., 927 F.3d 396, 416-17 (6th

Cir. 2019). The Commission is an arm of the State of Michigan pursuant to Mich.

Comp. Laws § 436.1201(2). Thus, the Commission is entitled to Eleventh

Amendment immunity on all claims. Additionally, no State waiver or




                                            8
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.349 Page 17 of 33



Congressional override of immunity exists here. See Alabama v. Pugh, 438 U.S.

781, 782 (1978).

      The Eleventh Amendment also provides immunity to Defendants Deloney,

Cox, and Reeder—state officials sued in their official capacity for monetary

damages. See Will, 491 U.S. at 71. Thus, Plaintiffs can seek only prospective

injunctive and declaratory relief against these defendants. See Ex parte Young, 209

U.S. 123 (1908); Edelman v. Jordan, 415 U.S. 651 (1974); Johnson v. Unknown

Dellatifa, 357 F.3d 539, 545 n.1 (6th Cir. 2004).


II.   Plaintiffs’ Complaint does not establish a claim of preemption.

      Contrary to Plaintiffs’ claims, Mich. Comp. Laws § 436.1109(1) and Mich.

Comp. Laws § 436.1204a are not preempted “as a matter of law” by federal

authorization of bond-to-bond wine transfers. (Pls’ Compl. ¶¶ 92, 94.) Claims of

preemption are grounded in the Supremacy Clause of the United States

Constitution, which states that the laws of the United States “shall be the supreme

Law of the Land; . . . any Thing in the Constitution or Laws of any state to the

Contrary notwithstanding.” U.S. Const. Art. VI, cl. 2. From this clause, Congress is

empowered to enact statutes that preempt state law. Nw. Cent. Pipeline Corp. v.

State Corp. Comm’n of Kan., 489 U.S. 493, 509 (1989). As such, Congressional

intent is the most important factor to be considered when a question of preemption

arises. Altra Group, Inc. v. Good, 555 U.S. 70, 76-77 (2008). Generally, preemption

claims fall into one of three categories—express, field, or conflict preemption—but

those categories are not strictly distinct. Virginia Uranium, Inc v. Warren, 139 S.



                                           9
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.350 Page 18 of 33



Ct. 1894, 1901 (2019) (plurality opinion). “Invoking some brooding federal interest

or appealing to a judicial policy preference should never be enough to win

preemption of a state law; a litigant must point specifically to a constitutional text

or a federal statute that does the displacing or conflicts with state law.” Id.

(internal quotation omitted).

      Congressional intent to preempt state law may be express, such as where

Congress includes explicit preemptive language in a statute. Gade v. Nat’l Solid

Waste Mgmt. Ass’n, 505 U.S. 88, 98 (1992). Where no explicit preemptive language

exists, a federal statute may impliedly preempt state law through field or conflict

preemption. Id. Field preemption occurs if the federal law is “so pervasive as to

make reasonable the inference that Congress left no room for the States to supplant

it.” Id. Conflict preemption occurs when compliance with the federal and state laws

are “physical impossibilities,” or when the state law “stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress.” Id.


      A.     The strong presumption against federal preemption applies.

      “The preemption of state laws represents ‘a serious intrusion into state

sovereignty.’” Virginia Uranium, 139 S. Ct. at 1904 (quoting Medtronic, Inc. v. Lohr,

518 U.S. 470, 488 (1996)). Plaintiffs here cannot overcome the “strong presumption”

against federal preemption of state laws falling within the scope of the state’s

historic police powers. Cipollone, 505 U.S. at 505, 516; see also Merrick v. Diageo

Americas Supply, Inc., 539 F.3d 336, 341 (6th Cir. 2008). This presumption may be

overcome only upon a showing that preemption was the “clear and manifest purpose



                                          10
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.351 Page 19 of 33



of Congress.” Medtronic, 518 U.S. at 475. This strong presumption against

preemption also applies to federal regulations. See Schoolcraft Mem’l Hosp. v.

Mich. Dep’t of Cmty. Health, 570 F. Supp. 2d 949, 958-59 (W.D. Mich. 2008). The

Supreme Court recently confirmed that “state laws regulating the alcohol trade” are

a “right of the States, in exercising their police power, to protect the health, morals

and safety of their people[.]” Tenn. Wine & Spirits Retailers Ass’n v. Thomas, 139 S.

Ct. 2449, 2463-464 (2019) (internal quotes omitted).


      B.     Mich. Comp. Laws § 436.1109(1) and Mich. Comp. Laws
             § 436.1204a are not preempted by federal tax laws.

      Plaintiffs’ Complaint passively asserts that federal law and regulations

preempt Mich. Comp. Laws § 436.1109(1) and Mich. Comp. Laws § 436.1204a “as a

matter of law[.]” (Pls’ Compl. ¶¶ 92, 94.) But aside from this conclusory statement,

Plaintiffs fail to allege any express language in 26 U.S.C. § 5362, 27 C.F.R. § 24.309

or 27 C.F.R. part 24 evidencing Congressional intent to preempt a State’s authority

to prescribe standards for the manufacturing and sale of wine by state liquor

licensees.

      Plaintiffs similarly fail to show that Congress impliedly preempted the cited

state statutes through either pervasively regulating the field or through the

presence of conflicting federal laws. Although the Complaint’s numerous legal

conclusions appear to suggest that Plaintiffs are asserting field preemption, the

federal provisions they reference are not in the same “field” as the Michigan

statutes they attack. More specifically, the IRC provisions in 26 U.S.C. § 5362




                                           11
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.352 Page 20 of 33



authorize bonded premises to transfer un-taxpaid, bonded wine between

themselves, but § 5362 and the federal regulations pursuant thereto are only

concerned with the excise tax liability for the un-taxpaid wine. For instance,

§ 5362(b)(1) states that “wine on which the tax has not been paid or determined may,

under such regulations as the Secretary shall prescribe, be transferred in bond

between bonded premises.” 26 U.S.C. § 5362(b)(1) (emphasis added). Likewise, 27

C.F.R. § 24.146 explains that wine bonds are used to “cover the liability for excise

taxes imposed by the Internal Revenue Code of 1986[.]”

      On the contrary, the Michigan laws at issue concern licensing and regulating

persons who manufacture wine, without regard for federal taxation. By pointing

only to federal laws governing the field of excise tax liability, Plaintiffs’ Complaint

fails to show any clear and manifest Congressional intent to preempt the field of

State liquor manufacturing laws like Mich. Comp. Laws § 436.1109(1) and Mich.

Comp. Laws § 436.1204a. Consequently, Plaintiffs have not stated a claim for field

preemption; the federal law on wine taxation leaves room for State law on wine

production. See Gade, 505 U.S. at 98

      Similarly, Plaintiffs also cannot show that Mich. Comp. Laws § 436.1109(1)

and Mich. Comp. Laws § 436.1204a conflict with 26 U.S.C. § 5362, and 27 C.F.R.

part 24. See Gade, 505 U.S. at 98. Complying with both the state requirements at

issue and the cited federal requirements is far from impossible. See id. The

requirements in Mich. Comp. Laws § 436.1109(1) and Mich. Comp. Laws

§ 436.1204a are simply not obstacles to the collection of federal excise taxes for wine




                                           12
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.353 Page 21 of 33



transferred in bond. See Gade, 505 U.S. at 98. A liquor licensee in Michigan can

meet the manufacturing requirements in Mich. Comp. Laws § 436.1109(1) and the

requirements to receive and sell wine from another manufacturer in Mich. Comp.

Laws § 436.1204a and pay the federal excise taxes for wines transferred in bond.

      Further, as a whole, Plaintiffs’ preemption claim ignores the State of

Michigan’s authority over its alcoholic liquor traffic. Notably, the TTB recognizes

these nuances and advises people to consult with relevant state authority. In fact,

the TTB’s website embraces this multi-faceted relationship by including the

following directive on its website:

      In the United States, each state has the authority to regulate the
      production, sale, and distribution of alcohol within its borders. This
      means state and local jurisdictions may have their own requirements
      in addition to federal requirements. State laws and regulations vary
      widely from state to state, and may be more restrictive than federal
      regulations.

      You must meet all state and local requirements in any state
      where you plan to do business (unless Federal law preempts the
      state law). If you plan to do business in a state, you must contact its
      appropriate authorities for more information about the state and local
      requirements.

TTB.gov, Alcohol Beverage Authorities in United States, Canada, and Puerto Rico,

https://www.ttb.gov/wine/state-ABC.shtml (last visited August 1, 2019). Clearly,

there has been no implied preemption where even the Federal government

recognizes the state’s ability to enact its own requirements regarding the alcoholic

beverage traffic within that particular state’s borders; even if those standards are

more stringent.




                                          13
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.354 Page 22 of 33



III.   Plaintiffs’ Complaint fails to adequately state a void for vagueness
       claim.

       State statutes are entitled to a presumption of constitutionality. See Illinois

v. Krull, 480 U.S. 340, 351 (1987). That presumption precludes a finding that a

statute is void for vagueness unless Plaintiffs show the statute at issue (1) fails to

give a person of ordinary intelligence a reasonable opportunity to know what is

prohibited, and (2) fails to establish standards for those who apply the law leading

to arbitrary enforcement. Belle Maer Harbor v. Charter Twp. of Harrison, 170 F.3d

553, 556 (6th Cir. 1999). If the statute is civil, rather than criminal, in nature, then

it is afforded “greater tolerance . . . because the consequences of imprecision are

qualitatively less severe.” Village of Hoffman Estates v. Flipside Hoffman Estates,

Inc., 455 U.S. 489, 498-99 (1982). Statutes dealing in economic regulations are

likewise subject to a “less strict vagueness test because its subject matter is often

more narrow, and because businesses, which face economic demands to plan

behavior carefully, can be expected to consult relevant legislation in advance of

action.” Id. at 498. Because this case involves state statutes that are civil in nature

and involve economic regulations, the lenient vagueness test applies.

       Whether a statute is subject to differing interpretations—as Plaintiffs

contend is the case here—does not render the statute unconstitutionally vague. If

that was the standard, the majority of laws on the books would be invalid. “We can

never expect mathematical certainty from our language.” Platt, 894 F.3d at 246

(quotation omitted).




                                           14
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.355 Page 23 of 33



      A.     The Code’s definition of “manufacture” is not
             unconstitutionally vague.

      Plaintiffs aver that the Code’s definition of manufacture in Mich. Comp. Laws

§ 436.1109(1) is unconstitutionally vague because the “terms are not defined and

subject to arbitrary application.” (Pls’ Compl. ¶ 98.) The terms Plaintiffs refer to

are “distill, rectify, ferment, brew, make, produce, filter, mix, concoct, process [and]

blend.” (Pls’ Compl. ¶ 97.) But the absence of definitions of terms does not render a

statute void for vagueness when the plain meaning of the words provides adequate

notice. See Platt, 894 F.3d at 246-47; United States v. Namey, 364 U.S. 844-45 (6th

Cir. 2004). The terms in Mich. Comp. Laws § 436.1109(1) have generally accepted

meanings, and meaning within the alcoholic beverage industry, and businesses

operating in Michigan have a reasonable opportunity to understand the different

activities that constitute manufacturing alcohol by consulting the statute.

      In fact, Plaintiffs allege in their Complaint that they understood the statute

and manufacture wine within that definition “by way of fermentation, blending,

mixing and concocting wine.” (Pls’ Compl. ¶ 46.) Thus, the terms in Mich. Comp.

Laws § 436.1109(1) are sufficiently clear to allow ordinary people in the alcoholic

beverage industry an opportunity to understand what it means to manufacture

alcohol.

      Moreover, Plaintiffs Complaint does not establish that Mich. Comp. Laws

§ 436.1109(1) permits arbitrary enforcement. Not only does the statute articulate

what does constitute manufacturing, it articulates activities that do not constitute

manufacturing (“[m]anufacture does not include bottling or the mixing or other



                                           15
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.356 Page 24 of 33



preparation of drinks for serving by those persons authorized under this act to serve

alcoholic liquor for consumption on the licensed premises. In addition, manufacture

does not include attaching a label to a shiner.”) By including this language, the

statute provides adequate protections against arbitrary enforcement and, thus, is

not unconstitutionally vague.


      B.     The conditions under which small wine makers may obtain
             wine from other manufacturers are not unconstitutionally
             vague.

      Plaintiffs vagueness challenge to Mich. Comp. Laws § 436.1204a(2)(a)(ii) is

equally unavailing and should be dismissed. The statute generally provides that

manufacturers are prohibited from transferring product between each other, except

under limited circumstances. The statute then identifies the limited circumstances

under which a small winemaker may receive wine from another manufacturer. A

manufacturer may sell or transfer wine to another manufacturer only if the

receiving party is a small winemaker and the purchasing small winemaker

manufactures wine at its licensed premises or bottles wine at its licensed premises.

See Mich. Comp. Laws § 436.1204a(2)(a)(i), (ii). If the receiving party cannot meet

these conditions, they may not receive wine from another manufacturer.

       Plaintiffs contend that the second condition—that the receiving wine maker

“manufactures wine at its licensed premises” or “bottles wine at its licensed

premises,” Mich. Comp. Laws § 436.1204a(2)(a)(ii)—is vague because it does not

define what volume a small winemaker is required to manufacture before it may

receive wine from another wine manufacturer. (Pls’ Compl. ¶ 100.) But as long as



                                         16
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.357 Page 25 of 33



the statute is capable of being understood by a person of ordinary intelligence, a

statute is not unconstitutionally vague even if “no one can seem to put a finger on

just how far the law sweeps[.]” See Expressions Hair Design v. Schneiderman, 137

S. Ct. 1144, 1151-52 (2017). By its plain language, a volume requirement is not

necessary to assist in understanding Mich. Comp. Laws § 436.1204a(2)(a)(ii).

      The conditions in Mich. Comp. Laws § 436.1204a(2)(a)(ii) also provide

sufficient standards by which to enforce the statute’s language. The statute

requires small wine makers to either manufacture wine or bottle wine at their

licensed premises before they may lawfully purchase or receive wine from another

wine manufacturer. “Manufacture” is defined in Mich. Comp. Laws § 436.1109(1)

and is not subject to arbitrary application. “Bottle” is defined in Mich. Comp. Laws

§ 436.1105(9) and is not subject to arbitrary application. Any differences in

interpretation do not lead to a conclusion that the statute is unconstitutionally

vague.


      C.     The similar condition under which small wine makers may sell
             wine obtained from other manufacturers is not
             unconstitutionally vague.

      Likewise, Plaintiffs’ vagueness claim related to Mich. Comp. Laws

§ 436.1204a(3)(a) should be dismissed. This statute permits small wine makers to

sell wine they have received or purchased from other manufacturers if one of three

conditions are satisfied. Plaintiffs challenge the condition in Mich. Comp. Laws

§ 436.1204a(3)(a) that “[t]he purchasing or receiving manufacturer [must] modif[y]

the purchased or received wine by performing a portion of the manufacturing



                                          17
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.358 Page 26 of 33



process as described in [Mich. Comp. Laws § 436.1109(1)].” By incorporating the

definition of “manufacture” from Mich. Comp. Laws § 436.1109(1), Mich. Comp.

Laws § 436.1204a(3)(a) provides clear direction by which persons of ordinary

intelligence in the alcoholic beverage industry must adhere to fulfill the condition

for sales of wine received by another manufacturer.

      Nor is this provision’s language subject to arbitrary application. Modifying

wine in compliance with the statute is equal to “performing a portion of the

manufacturing process” as defined in Mich. Comp. Laws § 436.1109(1). Thus, the

statute provides clear guidance for enforcement and is not subject to arbitrary

interpretations.


IV.   Greenbush and Vander Mill have not adequately stated a Fourth
      Amendment violation.

      Even construing the facts in the Complaint as true, Commission investigators

did not violate the Fourth Amendment by seizing wine and cider and kegs at

Greenbush pursuant to their administrative license investigation. Plaintiffs

participate in a closely regulated industry where such warrantless seizures are

authorized. The Fourth Amendment bans “unreasonable searches and seizures,”

but a well-known exception to the Fourth Amendment’s warrant requirement exists

where businesses engage in a “closely regulated industry.” New York v. Burger, 482

U.S. 691, 702 (1987). In such cases, the privacy interests of the businesses are

weakened and the government interests in regulation are “concomitantly

heightened.” Id. The Burger Court stated that a statute permitting a warrantless



                                          18
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.359 Page 27 of 33



search does not violate the Fourth Amendment when: (1) “a substantial government

interest [] informs the regulatory scheme pursuant to which the inspection is

made[,]” (2) the warrantless inspection is “necessary to further the regulatory

scheme[,]” and (3) “the statute’s inspection program, in terms of the certainty and

regularity of its application, must provide a constitutionally adequate substitute for

a warrant.” Id. at 702-03.


      The Commission’s June 19, 2019 regulatory inspection at Greenbush was

authorized by the Michigan Liquor Control Code, specifically Mich. Comp. Laws

§ 436.1217(2). That statute permits administrative searches at licensed premises

by “[C]ommission investigator[s] or law enforcement officer[s] empowered to enforce

the [C]ommission’s rules and this act[.]” Continuing, Mich. Comp. Laws §

436.1217(2) informs licensees that administrative searches may occur “during

regular business hours or when the licensed premises are occupied by the clerk,

servant, agent, or employee of the licensee.” Lastly, the statute explicitly provides

that “[e]vidence of a violation of this act or rules promulgated under this act

discovered under this subsection may be seized and used in an administrative or

court proceeding.” Mich. Comp. Laws § 436.1217(2) (emphasis added).


      Administrative searches conducted by the Commission pursuant to Mich.

Comp. Laws § 436.1217(2) have been upheld by Federal District Courts in Michigan

as well as the state Court of Appeals. In Hamilton v. Lokuta, 803 F. Supp. 82 (E.D.

Mich. 1992), the District Court for the Eastern District of Michigan found that the




                                          19
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.360 Page 28 of 33



predecessor statute to Mich. Comp. Laws § 436.1217(2), Mich. Comp. Laws

§ 436.7a(2), satisfied the Burger test for constitutionality of warrantless

administrative searches in closely regulated industries. Hamilton, 803 F. Supp. at

84-86, rev’d on other grounds by Hamilton v. Lokuta, 1993 WL 460784 (6th Cir.

Nov. 9, 1993). Likewise, in Smith v. Sundmacher, the District Court for the

Western District of Michigan noted that warrantless inspections authorized by

Mich. Comp. Laws § 436.1217(2) are consistent with the closely regulated industry

exception. Smith, 2006 WL 3091968 at *8 n.7 (W.D. Mich. Oct. 30, 2006). And in

People v. Thomas, the Michigan Court of Appeals upheld the statute pursuant to

Michigan’s test for warrantless searches in closely regulated industries, which the

Court of Appeals stated is “substantially similar to [the test] adopted by the federal

courts.” People v. Thomas, 201 Mich. App. 111, 116-22, 505 N.W.2d 873, 876-78

(Mich. Ct. App. 1993).


      Here, the Court should follow these cases and deem the alleged actions

constitutional. Michigan has a substantial governmental interest in regulating the

alcoholic beverage industry within its borders. As stated above, this interest

derives from the historic police powers of the States, see Thomas, 139 S. Ct. at

2463-464, and from the Twenty-First Amendment to the United States

Constitution. Further, the Commission investigators’ search of Greenbush’s

licensed premises was necessary to further the regulatory scheme. In the context of

closely regulated industries, the Supreme Court recognized that “if inspection is to

be effective as a credible deterrent, unannounced, even frequent, inspections are


                                          20
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.361 Page 29 of 33



essential.” United States v. Biswell, 406 U.S. 311, 316 (1972) (holding firearm

dealers are subject to warrantless inspections). If Commission investigators were

required to obtain a warrant prior to searching a licensed premises, their ability to

ensure compliance, uncover violations and deter further violations would be

jeopardized and would have an overall chilling effect on liquor enforcement in the

State of Michigan.


      Applying the final Burger criteria, Mich. Comp. Laws § 436.1217(2) provides

a constitutionally adequate substitute for a warrant. Section 217(2) of the Code,

Mich. Comp. Laws § 436.1217(2), requires licensees to make their licensed premises

available for inspection “by a [C]ommission investigator or law enforcement officer

empowered to enforce the [C]ommission’s rules and this act during regular business

hours or when the licensed premises are occupied by the licensee or a clerk, servant,

agent, or employee of the licensee.” Where “evidence of a violation” is discovered,

Mich. Comp. Laws § 436.1217(2) authorizes commission investigators to “seize[]”

such evidence.


      Plaintiffs mistakenly assert that Mich. Comp. Laws § 436.1235 required

Commission investigators to secure a search warrant before impounding

Greenbush’s wine and cider. (Pl’s Compl. ¶ 112.) But, by its plain language, Mich.

Comp. Laws § 436.1235 only applies to “officer[s]” pursuant to their investigations

“in accordance with the code of criminal procedure . . . MCL 760.1 to 776.21.” By

contrast, Commission investigators do not enforce the penal laws of the State of



                                          21
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.362 Page 30 of 33



Michigan, and do not act in accordance with the code of criminal procedure.

Because the investigation at Greenbush is an administrative matter, Mich. Comp.

Laws § 436.1235 is inapplicable.


      Accordingly, the inspection by Commission investigators and impounding of

wine and cider pursuant to that inspection did not violate Plaintiffs’ Fourth

Amendment rights and the claim should be dismissed.


V.    Younger abstention and failure to exhaust administrative remedies
      precludes Greenbush from litigating this dispute in federal court.

      Alternatively, the Court may dismiss Greenbush’s claims pursuant to

Younger abstention and failure to exhaust administrative remedies. Under these

doctrines, this Court should decline to address Greenbush’s alleged claims and

instead allow the state administrative hearing process to properly run its course.


      A.     Younger abstention bars Greenbush’s claims.

      The Supreme Court’s decision in Younger v. Harris, 401 U.S. 37 (1971), and

its progeny provide that federal courts should abstain from hearing a case when a

person is the target of an ongoing state action involving important state interests.

Carroll v. City of Mount Clemens, 139 F.3d 1072, 1074 (6th Cir. 1998). In such

scenarios, “a party cannot interfere with the pending state action by maintaining a

parallel federal action involving claims that could have been raised in the state

case.” Coles v. Granville, 448 F.3d 853, 865-66 (6th Cir. 2006). The Supreme Court

extended the principles of Younger abstention to state administrative proceedings



                                          22
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.363 Page 31 of 33



in which important state interests are vindicated, so long as in the course of those

proceedings the federal plaintiff would have a full and fair opportunity to litigate

his constitutional claim. Ohio Civil Rights Ass’n v. Dayton Christian Sch., Inc., 477

U.S. 619, 627 (1986).


      Younger abstention is appropriate here because of the pending

administrative proceeding involving Greenbush. The Commission filed an

administrative complaint against Greenbush on July 30, 2019, based on the

Commission’s June 19, 2019 inspection. (Ex. 2.) Additionally, the regulation of

alcohol is an important state interest that is furthered by the Commission’s

administrative proceedings. See Thomas, 139 S. Ct. at 2463-464; Mich. Const. 1963

art. IV § 40; U.S. Const. amend. XXI. Michigan law also provides Greenbush an

opportunity to raise its constitutional challenges through an appeal to the state

court. See Blue Cross & Blue Shield of Mich. v. Baerwaldt, 726 F.3d 296, 300 (6th

Cir. 1984) (applying Younger abstention due, in part, to Michigan’s agency appeal

provisions in Mich. Comp. Laws § 24.306(1)(a)).


      B.     Greenbush’s claims are barred by its failure to exhaust
             administrative remedies.

      Relatedly, the Court may dismiss Greenbush’s claims because Greenbush has

failed to exhaust its administrative remedies. Exhaustion of administrative

remedies is “well established in the jurisprudence of administrative law,” McKart v.

United States, 395 U.S. 185, 193 (1969). It is normally desirable to let the agency

develop the factual background and give the agency the first chance to apply its



                                          23
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.364 Page 32 of 33



expertise over the subject matter. Id. at 193-94. Here, the Commission’s

administrative procedures will allow the Commission to hear the facts, analyze the

statutes it enforces in light of those facts, and apply its expertise. See Mich. Admin.

Code, R. 436.1909. Addressing what constitutes manufacturing should be first

addressed by the agency and hearing officers that specialize in that regulatory

system. Allowing the administrative process to proceed will also allow the

Commission to correct any mistakes prior to federal court intervention.


                  CONCLUSION AND RELIEF REQUESTED

      For these reasons, the Defendants request that the Court dismiss Plaintiffs’

Complaint in its entirety, award costs and fees, and grant the Commission such

further relief as the Court deems appropriate.

                                               Respectfully submitted,

                                               Dana Nessel
                                               Attorney General

                                               /s/ Adam M. Leyton
                                               Jason A. Geissler (P69322)
                                               Felepe H. Hall (P59533)
                                               Assistant Attorneys General
                                               Attorneys for Defendants
                                               Alcohol & Gambling Enforcement Div.
                                               525 W. Ottawa St., 1st Floor
                                               Lansing, MI, 48933
                                               (517) 241-0210
                                               Leytona1@michigan.gov
                                               P80646
Dated: August 1, 2019




                                          24
Case 1:19-cv-00536-PLM-PJG ECF No. 18 filed 08/01/19 PageID.365 Page 33 of 33



                       CERTIFICATE OF COMPLIANCE

                            Pursuant to LCivR 7.2(b)(ii)

1.    This brief complies with the word count limitation of LCivR 7.2(b)(i) because,

excluding the part of the document exempted by LCivR 7.2(b)(i), this brief contains

no more than 10,800 words. This document contains 6,478 words.

2.    This word count was generated using Word in Microsoft Office 365 ProPlus,

version 1902.




                                         25
